           Case 1:19-cv-10051-JLC Document 39 Filed 06/23/20 Page 1 of 2

                                                                                                       6/23/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
EDWIN RAMIRO BATEN ROJAS,                                      :
individually and on behalf of others similarly                 :
situated                                                       :
                                    Plaintiff,                 :
                                                               :   ORDER
                  -v-                                          :
                                                               :   19-CV-10051 (JLC)
PEARL DINER, INC. (D/B/A PEARL DINER),                         :
JAMES COULIANIDIS, EMANUEL                                     :
COULIANIDIS, ALEXANDER ALMONTE, and :
RUBEN DOE,                                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction under 28 U.S.C.

§ 636(c) (Dkt. No. 30) and have now submitted a joint “fairness letter” (Dkt. No. 38) and a fully

executed settlement agreement (Dkt. No. 38-2) for my approval under Cheeks v. Freeport

Pancake House, 796 F.3d 199 (2d Cir. 2015). Courts generally recognize a “strong presumption

in favor of finding a settlement fair” in cases like this one brought under the Fair Labor

Standards Act (“FLSA”), as they are “not in as good a position as the parties to determine the

reasonableness of an FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC),

2015 WL 7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Having carefully reviewed

the joint fairness letter submitted by the parties as well as the proposed settlement agreement, the

Court finds that all of the terms of the proposed settlement (including the allocation of attorney’s

fees and costs) appear to be fair and reasonable under the totality of the circumstances (and in

light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335
            Case 1:19-cv-10051-JLC Document 39 Filed 06/23/20 Page 2 of 2



(S.D.N.Y. 2012)).1 Accordingly, the settlement is hereby approved. Consistent with paragraph

7(a) of the settlement agreement, this action is dismissed with prejudice as to defendant Pearl

Diner, with the right to restore this action within 90 days from the date all conditions set forth in

paragraph 1(a) of the settlement agreement are fulfilled should defendant Pearl Diner fail to

make payment of the full settlement amount (but should plaintiff fail to reinstate the action

within 120 days from the date all conditions set forth in paragraph 1(a) are fulfilled, then he

waives his right to reinstate the action).

         Four other defendants are named in this lawsuit: James Coulianidis, Emanuel

Coulianidis, Alexander Almonte, and Ruben Doe. The docket reflects that these defendants have

been served, Dkt. Nos. 19-22, but have not responded to the complaint. Plaintiff is hereby

directed to advise the Court whether he will be dismissing his claims against these defendants, or

seeking a default judgment as against them, and must do so by filing a letter on the docket no

later than June 30, 2020.

         SO ORDERED.

Dated: June 23, 2020
       New York, New York




1
 The Court’s approval of the allocation of attorney’s fees should not be construed as an approval of the hourly rate
of plaintiff’s counsel.
                                                          2
